COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-131-CV


EDNA S. SUBIALDEA                                                 APPELLANT
A/K/A EDNA MAYHEW
                                        V.

HUDSON & KEYSE, L.L.C.                                              APPELLEE

                                    ------------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      In this restricted appeal, appellant Edna S. Subialdea a/k/a Edna Mayhew

brings a single issue contending that the trial court’s no-answer default

judgment should be reversed because she did not participate at trial and

because she timely filed a restricted appeal under rule 30. See Tex. R. App. P.

30. We agree that the record shows she did not participate in the hearing




      1
           See Tex. R. App. P. 47.4.
resulting in the default judgment and that she timely filed her notice of appeal

under rule 30. But these requirements are only jurisdictional prerequisites to

filing a restricted appeal. Aviation Composite Techs., Inc. v. CLB Corp., 131
S.W.3d 181, 184 (Tex. App.—Fort Worth 2004, no pet.). Once an appellant

establishes it has met these requirements, it must also then establish error

apparent from the face of the record before it will be entitled to relief from the

adverse judgment. Id. Appellant has not alleged any error from the face of the

record, nor do we discern any. Accordingly, we overrule appellant’s sole issue

and affirm the trial court’s judgment. See id. at 184–85, 189.




                                                        PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED: November 25, 2009




                                        2